Citation Nr: 1724545	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-03 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October  to December 2006 for active duty training, and from April 2007 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was remanded in August 2016 by another Veterans Law Judge (VLJ) for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again.  

The Veteran's service-connected disabilities are PTSD, rated 70 percent effective December 23, 2009; lumbosacral muscular strain, rated 10 percent effective December 23, 2009; left knee patellofemoral syndrome, rated 10 percent effective December 23, 2009; right knee patellofemoral syndrome, rated 10 percent effective May 14, 2012; and tinnitus, rated 10 percent effective May 14, 2012.  As of December 23, 2009, his combined disability rating is 80 percent.  At all times during this appeal, the schedular rating criteria for TDIU have been met.  38 C.F.R. § 4.16(a).  

The Veteran has contended that he is unemployable due to his service-connected disabilities; however, there is evidence of record that he has been employed in some capacity at least during a portion of the appeal period.  For example, the September 2015 VA PTSD examination report noted that the Veteran was currently working (although he had been at that job less than a week) and that he had, just prior to his new job, worked 10 to 40 hours a week doing repair work (since the previous spring) which he still continues to do on a part-time basis.  He also denied missing work due to mental health issues.  Accordingly, further clarity from the Veteran regarding his work status during the appeal is necessary.

The Veteran also reported during the September 2016 VA PTSD examination that he had been hospitalized in Minnesota six times the prior year due to depression, anxiety, and suicide attempts.  Another record in the file indicates that he spent several days at a private facility in November 2016 and then was transferred to a VA facility for unspecified depressive disorder in November 2016.  The Veteran did not respond to a September 2016 letter requesting he provide non-VA treatment authorizations and a VA Form 21-8940 regarding unemployability.  As this claim is being remanded, such requests will be made again.

Upon review of the claims file, the Board notes a November 2013 private medical record recorded that the Veteran was dependent on "Social Security Disability" and that more generally that he was on disability.  An August 2008 VA social work record noted that the Veteran applied for Social Security Administration (SSA) disability benefits.  However, the record does not contain any SSA claims files, and there is no indication that VA sought these records.  As the Board is on notice that outstanding and pertinent federal records exist, a remand is necessary so VA may fulfill its duty to assist.  

Further, the Board observes that the Veteran has not yet undergone a general medical examination for his TDIU claim.  The medical record shows that in addition to the Veteran's service-connected PTSD with depressive disorder, the Veteran has been diagnosed and treated for opioid use disorder and sedative use disorder, as well as alcohol use disorder.  It is unclear as to what extent that Veteran's non-service connected disorders are related to his service-connected PTSD and depression.  As such, an addendum opinion is required to determine whether these conditions are related to the Veteran's service-connected PTSD with depressive disorder, and to what extent they cause any functional impairment in an occupational environment. 

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to complete and return:

a. A VA Form 21-8940, to include a detailed account of his employment history since service; and 

b. VA Forms 21-4142 to authorize VA to obtain any outstanding, relevant treatment records, including records of private hospitalization (6 visits) in Minnesota in 2015; records of inpatient treatment at Three Rivers Hospital in November 2016; and treatment for his service-connected disorders, alcohol abuse, and polysubstance abuse since May 2011; and

c.  Please ask the Veteran to provide written responses to the following questions:

i.  What is your current education level? Do you have any special vocational training? 
ii.  Are you currently employed, where, and for how long?  Please also describe your major duties and responsibilities. 
iii.  What were your past positions, how long did you work there, and what was the reason for leaving?  For each job, please state how you got the position and describe your major duties and responsibilities?  
iv.  For any job you have had, what hours did you work? Were you full time or part time?  Did you miss any time, and why?  
v.  For any job you have had, what were the terms of your employment?  Did you have any special accommodations?  
vi.  Do any of your medical conditions prevent you from performing tasks related to your education, or training? 
viii.  Were you ever terminated from a job due to a medical condition?  
 
2. Please obtain any updated VA treatment records that have not already been associated with the claims file. 
 
3. Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

4. After completion of steps 1 to 3, please arrange for a VA examiner to conduct an examination to answer the following questions.  If the Veteran is unable to, or does not, attend the examination, please, upon review of the record, please provide a medical opinion in lieu of an examination.  

a. Is it at least as likely as not (50% or more likely) that the Veteran's opioid use disorder, sedative use disorder, and/or alcohol use disorder is caused or aggravated by the Veteran's service connected PTSD? and 

b. Please describe, in detail, the functional effects of the Veteran's service-connected disabilities (PTSD; lumbosacral muscular strain; left and right knee patellofemoral syndrome; and tinnitus) on his ability to secure or follow a substantially gainful occupation.  

A complete rationale should be provided for any opinion or conclusion expressed.  

5.   Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




